DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hopper et al. [US 7,468,999 B1.]
	Regarding claims 1-2 and 4, Hopper et al. discloses an apparatus, comprising: an inductor [figure 5], including: 
	- a first wire [38]; 
- a second wire [38], parallel to the first wire, wherein a cross section of both the first wire and the second wire each corresponds to a rectangular shape; 
- a non-conductive material covering or surrounding the first wire and the second wire; and 
- a shell, including an upper portion [50a] and a lower portion [50b], surrounding a portion of the non-conductive material, wherein the shell includes at least one magnetized layer . 
Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walsh [US 2001/0052837 A1].
Regarding claim 14, Walsh discloses an apparatus [figures 16a-16b], comprising: 
- a first inductor, including: a first wire and a second wire [124, 127], parallel to the first wire; 
- a first non-conductive material covering the first wire and the second wire; and 
- a first upper shell [122, 126] surrounding a portion of the first non-conductive material, wherein the first upper shell includes at least one magnetized layer; and 
- a second inductor, including: a third wire and a fourth wire [124, 127], parallel to the third wire; 
- a second non-conductive material covering the third wire and the fourth wire; and 
- a second upper shell [123, 129] surrounding a portion of the second non-conductive material, wherein the second upper shell includes at least one magnetized layer; wherein the second inductor is inverted and attached on a bottom of the first inductor to form an inductive device, wherein the first wire and the third wire are parallel to each other.
Regarding claim 15, Walsh inherently discloses the first wire is conductively coupled to the third wire and the second wire is conductively coupled to the fourth wire.
Claim(s) 1-2, 4, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gardner et al. [US 2008/0003699 A1.]

- a first wire [21] and a second wire [210], parallel to the first wire, wherein a cross section of both the first wire and the second wire each corresponds to a rectangular shape; 
- a non-conductive material [330] covering the first wire and the second wire; and
- a shell, including an upper portion [220] and a lower portion 310], surrounding a portion of the non-conductive material, wherein the shell includes at least one magnetized layer and at least one gap between the upper portion and the lower portion, wherein the upper portion of the shell includes a first portion and a second portion with another gap between the first portion and the second portion [gaps formed by the insulating materials 320, 330.]
Regarding claims 7 and 11, Gardner et al. discloses an apparatus, comprising: an inductor [figure 3], including: 
- a first wire [210] and a second wire,[210] parallel to the first wire, wherein a cross section of both the first wire and the second wire each corresponds to a rectangular shape; 
- a non-conductive material [330] covering the first wire and the second wire; and 
- a shell, including an upper portion [220] and a lower portion [310], surrounding a portion of the non-conductive material, wherein the shell includes at least one magnetized layer and at least one gap between the upper portion and the lower portion, and wherein a cross section of the upper portion of the shell includes a channel [figure 3] formed between the first wire and the second wire.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh [US 2001/0052837 A1] in view of Garner et al. [US 2008/0003699 A1.] 
Regarding claims 1-2 and 4, Walsh discloses an apparatus, comprising: an inductor [figure 5], including: 
	- a first wire [44]; 
- a second wire [46], parallel to the first wire, wherein a cross section of both the first wire and the second wire each corresponds to a rectangular shape; 
- a non-conductive material [48] covering or surrounding the first wire and the second wire; and 
- a shell [50], including an upper portion and a lower portion, surrounding a portion of the non-conductive material, wherein the shell includes at least one magnetized layer.
Walsh discloses the instant claimed invention except for at least one gap between the upper portion and the lower portion.
Walsh, in other embodiment of figure 17b-17c, discloses gap [133, 135] disposed between the upper and lower magnetic portions, wherein the upper portion of the shell includes a first portion and a second portion with another gap [133, 135] between the first portion and the second portion.
It would have been obvious at the time the invention was made to include gaps in the magnetic portions of Walsh for the purpose of improving thermal expansion.

The specific different materials use for the magnetic layers would have been an obvious design consideration for the purpose of facilitating the magnetic flux/field desired [note Gardner et al. discloses, in other embodiment of figure 6, upper and lower magnetic portions including different magnetic material layers [605, 610, 620, 625, 630, 635, 645, 650.]
	Regarding claims 5 and 16, the specific cross sectional shapes of the conductor wires would have been an obvious design consideration for the purpose of enhancing the inductances.
	Regarding claim 17, Walsh discloses the instant claimed invention except for a channel.
	Gardner et al. discloses a channel formed on the upper shell and between first and second wires [figure 3.]
	It would have been obvious at the time the invention was made to include a channel in the magnetic upper portion of Walsh, as suggested by Gardner et al., for the purpose of facilitating magnetic flux/field.
	Regarding claim 18, the specific depth and width selections would have of the channel would have been an obvious design consideration based on the intended applications and/or environments uses. 
Regarding claim 20, Walsh, in other embodiments of figures 17b-17c, discloses a gap [133, 135] between the upper and lower shells.  The specific width selection of the gap would have been an obvious design consideration based on the intended applications and/or environments uses.
s 6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al.
Regarding claim 8, the specific depth and width selections would have of the channel would have been an obvious design consideration based on the intended applications and/or environments uses.
	Regarding claim 10, Gardner et al. discloses, in other embodiment of figures 6-7, the upper portion of the shell includes a plurality of magnetic layers [635, 645], wherein each layer is separated by a layer of non-conductive material [640], and wherein magnetic properties of each magnetized layer are different from one another [paragraph 0032.]
	Regarding claims 12-13, the specific cross sectional shapes of the conductor wires would have been an obvious design consideration for the purpose of enhancing the inductances.
	Regarding claims 6 and 9, Gardner et al. discloses end of the upper shell portion extend along end of the lower shell portion [figure 3.]
Gardner et al. discloses the instant claimed invention except for the specific end’s extension length selection of the upper shell portion relative to the lower shell portion.
The specific length selection of the end extension of the upper shell portion relative to the lower shell portion would have been an obvious design consideration for the purpose of improving thermal expansion and/or improving magnetic saturation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837